Citation Nr: 1042362	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-23 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1985 until retiring in March 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, as part of the 
Benefits Delivery at Discharge (BDD) program.  The purpose of the 
BDD program is to help ensure a smooth transition from military 
to civilian status by allowing service members to file pre-
discharge claims for disability compensation with VA.  In order 
to facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this Appellant's case 
should take into consideration the existence of this electronic 
record. 

Since the Veteran has requested a hearing before deciding his 
appeal, the Board is remanding his claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran indicated in his July 2009 substantive appeal (on VA 
Form 9) that he wanted either a videoconference or Travel Board 
Hearing, whichever was first available.  He since has been 
scheduled for a videoconference hearing before the Board that was 
to take place on September 20, 2010.

However, because the hearing was scheduled well before he had 
expected, he indicated he could not attend the proceeding, so 
asked to reschedule his hearing.  His representative elaborated 
that the Veteran would be out of town on that scheduled date.

In a recent ruling dated October 20, 2010, the undersigned 
Veterans Law Judge of the Board granted the Veteran's motion to 
reschedule his hearing.  38 C.F.R. § 20.704 (2010).  So the 
Veteran's hearing must be rescheduled before deciding his appeal, 
either using videoconferencing technology (videoconference 
hearing) or with the presiding Veterans Law Judge of the Board 
physically present at the proceeding (Travel Board hearing).  38 
C.F.R. §§ 20.700, 20.704 (2010).  The closest location to the 
Veteran's current residence where the Board conducts hearings is 
at the RO in Denver, Colorado.  

Accordingly, the claim is REMANDED for the following action:

Reschedule the Veteran for a 
videoconference or Travel Board hearing at 
the earliest opportunity.  Notify him of 
the date, time and location of his 
hearing.  Put a copy of this letter in his 
claims file.  If he fails to report for 
his hearing or changes his mind and elects 
not to have a hearing, also document this 
in his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


